Citation Nr: 0206760	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  95-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for peptic ulcer disease.

Entitlement to service connection for a psychiatric disorder 
affecting a gastrointestinal (GI) condition.



REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
November 1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1994 RO rating decision that denied service 
connection for peptic ulcer disease and a September 1996 RO 
rating decision that denied service connection for a 
psychiatric disorder manifested by a GI condition.  In a 
February 2000 decision, the Board denied the veteran's claim 
for service connection for the psychiatric disorder affecting 
a GI condition as not well grounded.  In February 2000, the 
Board also remanded the issue of service connection for 
peptic ulcer disease to the RO for additional action.

The veteran appealed the February 2000 Board decision, 
denying service connection for a psychiatric disorder 
affecting a GI condition, to the United States Court of 
Appeals for Veterans Claims (Court).  He also appointed 
Daniel D. Wedemeyer, attorney, to represent him before the 
Court and VA on the issue of entitlement to service 
connection for a psychiatric disorder.  In April 2001, a 
Court order granted a November 2000 motion from the counsel 
of the VA Secretary, after considering a March 2001 cross 
motion from the veteran's attorney in which additional 
argument was raised, to vacate and remand the Board's 
February 2000 decision for readjudication of the issue of 
service connection for a psychiatric disorder affecting a GI 
condition with consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001).  In May 2001, the Court entered judgment.  
The case was thereafter returned to the Board.

In a July 2001 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional argument and/or 
evidence.  In October 2001, the attorney requested a 60-day 
extension in order to obtain and submit additional evidence.  
In an October 2001 letter, the Board granted an extension for 
the submission of evidence until December 26, 2001.  In 
December 2001, the attorney requested an additional 30-day 
extension to submit additional evidence.  In January 2002, 
the veteran submitted additional evidence and declined waiver 
of initial consideration of the evidence by the RO.  In a 
January 2002 letter, the Board granted an extension for the 
submission of additional evidence until February 25, 2002.

It appears that the issue of entitlement to service 
connection for peptic ulcer disease is still pending action 
at the RO pursuant to the Board's February 2000 remand.  That 
issue will be the subject of a separate decision if it is 
returned to the Board for further consideration.


REMAND

Copies of the November 2000 motion from the counsel for the 
VA Secretary, the March 2001 cross motion from the veteran's 
attorney, the April 2001 Court order, the May 2001 Court 
judgment, and the additional evidence and correspondence 
submitted by the veteran's attorney have been placed in the 
veteran's claims folder.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional adjudicative action is required by the RO, as 
detailed below.

The VCAA eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were published in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The provisions of 38 C.F.R. § 20.1304(c) were recently 
amended to eliminate the requirement that evidence submitted 
to the Board be referred to the RO for consideration and 
issuance of a supplemental statement of the case if there is 
no waiver of that right by the veteran or representative.  
That change was effective from February 22, 2002.  66 Fed. 
Reg. 40,942 (Aug. 6, 2001).  In the judgment of the Board, 
the additional evidence submitted by the veteran's attorney 
in January 2002 with a decline of waiver of initial 
consideration of it by the RO, prior to the amendment to the 
noted regulation, should be reviewed by the RO prior to 
appellate consideration of the veteran's claim for service 
connection for a psychiatric disorder affecting a GI 
condition.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

2.  Specifically, the veteran should be 
advised of the type of evidence necessary 
to establish the requisite elements for a 
grant of service connection for a 
psychiatric disorder affecting a GI 
condition.  He should be asked to 
identify such evidence so that it may be 
obtained for inclusion in the claims 
file.  In the event he has medical 
treatment or evaluation for this 
disability since 1999, he should identify 
the medical care providers, so that these 
records can be obtained.  

3.  The veteran's attorney should be 
contacted and asked whether he has or has 
knowledge of any evidence, not already of 
record, which would support the veteran's 
claim.  If so, such should be obtained 
for inclusion in the claims file.  


4.  After all the above development has 
been undertaken, and the RO has reviewed 
the most recently submitted evidence, it 
should determine whether a VA examination 
is deemed necessary in order to fairly 
adjudicate the veteran's claim for 
service connection for a psychiatric 
disorder affecting a GI condition.  If 
so, an opportunity for such examination 
should be afforded the veteran before his 
case is returned to the Board.  

5.  The RO should then review the claim 
for service connection for a psychiatric 
disorder affecting a GI condition on the 
merits based on all the evidence of 
record, including the evidence received 
in January 2002.  If the claim is denied, 
an appropriate supplemental statement of 
the case should be provided to the 
veteran and his attorney, covering all 
the evidence received since the February 
2000 Board decision.  The veteran and his 
attorney should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




